Title: Thomas Jefferson to Elisha Ticknor, 15 January 1816
From: Jefferson, Thomas
To: Ticknor, Elisha


          
            Sir
             Monticello Jan. 15. 16.
          
          I avail myself of your kind permission to obtain a safe conveyance of the inclosed letter to your son. I presume he keeps you informed where his letters will find him. in one to me from London dated in June, he informed me he should go first to Gottingen and thence to Paris in the autumn. but as I have not heard of his actual departure for Paris, and have no channel of conveyance to Gottenburg, I think it safest to resort to your goodness for the conveyance. Accept the assurance of my great respect and esteem.
          Th: Jefferson
        